Citation Nr: 1512522	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for adjustment disorder with anxiety, previously evaluated as and to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1968 to August 1970.

The increased rating claim came before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2008 rating decisions that were issued by the U.S. Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. 

This case was remanded by the Board for additional development in May 2011, February 2012, and February 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but remand is required, as the AOJ has not adequately complied with the Board's prior remand instructions.  In February 2013, the Board ordered a new examination to address the severity of the Veteran's current disabilities with respect to his claim for TDIU, to specifically include consideration of his service-connected psychiatric disability.  The AOJ provided such an examination in July 2013, but the resulting report fails to sufficiently document the Veteran's psychiatric condition, other than quoting his statements concerning his condition, and concludes with a negative TDIU opinion that lacks a supporting rationale.  In order to comply with the Board's remand, the examination report must include sufficient information to allow the Board to adjudicate the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

The matter also must be returned to the AOJ for the issuance of a supplemental statement of the case.  The Veteran underwent a new cardiovascular disease examination in May 2014.  The resulting report is relevant to the TDIU claim, but the TDIU claim has not been subsequently readjudicated.  The Veteran's representative declined to waive regional office consideration of evidence not considered in a previous statement of the case, per October 2013 correspondence.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected adjustment disorder.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file. 

2.  Thereafter, schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities.  The entire claims file (i.e., including the Veteran's VBMS eFolder, any relevant medical records in the Veteran's Virtual VA eFolder, and any vocational rehabilitation folder) should be made available to and be reviewed by the social worker in conjunction with this request.

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.

The social worker is requested to answer whether it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

